 Case 4:20-cv-00991-ALM Document 17 Filed 04/27/21 Page 1 of 3 PageID #: 416




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

OCEAN SEMICONDUCTOR LLC                             §
                                                    §
v.                                                  §    Civil Action No. 4:20-cv-991
                                                    §    Judge Mazzant
HUAWEI DEVICE USA, INC., HUAWEI                     §
DEVICE CO., LTD., AND HISILICON                     §
TECHNOLOGIES CO., LTD.                              §
                                                    §

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s Motion to Dismiss for Failure to State a Claim

Under 35 U.S.C. § 271(g) (Dkt. #13). Having considered the Motion and relevant pleadings, the

Court finds that it should be DENIED.

                                          BACKGROUND

        On December 31, 2020, Ocean Semiconductor, LLC (“Ocean”) sued Huawei Device USA,

Inc., Huawei Device Co., Ltd., and HiSilicon Technologies Co., Ltd. (collectively, “Huawei”) for

patent infringement (Dkt. #1). On April 5, 2021, Huawei moved to dismiss the case for failure to

state a claim under 35 U.S.C. § 271(g) (Dkt. #13). On April 20, 2021, Ocean responded (Dkt.

#14). On April 26, 2021, Huawei replied (Dkt. #16).

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When
 Case 4:20-cv-00991-ALM Document 17 Filed 04/27/21 Page 2 of 3 PageID #: 417




considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.




                                                 2
    Case 4:20-cv-00991-ALM Document 17 Filed 04/27/21 Page 3 of 3 PageID #: 418




           Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

    Twombly, 550 U.S. at 570).

                                              ANALYSIS

           After reviewing the Motion, the pleadings, and briefing, the Court finds that Plaintiff has

.   stated plausible claims for purposes of defeating a Rule 12(b)(6) motion.

                                            CONCLUSION

           It is therefore ORDERED that Defendant’s Motion to Dismiss for Failure to State a Claim

    Under 35 U.S.C. § 271(g) (Dkt. #13) is hereby DENIED.

          SIGNED this 27th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    3
